The State of TexasAppellee/s




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                          December 10, 2013

                                         No. 04-13-00851-CR

                                          George GALVAN,
                                              Appellant

                                                    v.

                                      THE STATE OF TEXAS,
                                            Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012CR9427
                           Honorable Maria Teresa Herr, Judge Presiding

                                             O R D E R

         Appellant has filed a notice of appeal, stating that he is appealing the denial of his written
pre-trial motion pursuant to Texas Rule of Appellate Procedure 25.2(a)(2). The trial court’s
certification in this appeal states that this case “is a plea-bargain case, and the defendant has NO right
of appeal.” The clerk’s record reflects that before entering into a plea-bargain agreement, appellant
filed a motion to suppress, which was denied by the trial court. Appellant then timely filed a notice of
appeal.

        Texas Rule of Appellate Procedure 25.2(a)(2)(A) provides that in a plea-bargain case, a
defendant may appeal those matters that were raised by written motion filed and ruled on before trial.
TEX. R. APP. P. 25.2(a)(2)(A). Therefore, it appears that appellant has the right to appeal the denial of
his motion to suppress, and the trial court’s certification is defective. We, therefore, ORDER the trial
court to file an amended certification correcting this defect within fifteen days from the date of this
order. We also ORDER the trial court clerk to file a supplemental clerk’s record containing the
amended certification within twenty days from the date of this order.


                                                         _________________________________
                                                         Karen Angelini, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 10th day of December, 2013.


                                                         ___________________________________
                                                         Keith E. Hottle
                                                         Clerk of Court